Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 2/10/2021.

The application has been amended as follows: 
In the Claims:
Cancel Claims 13-15 
26. (Currently Amended) A furniture fitting for moving a furniture part movably supported relative to a furniture carcass, comprising: 
a first fitting portion configured to be fixed to the furniture carcass; 
a second fitting portion configured to be fixed to the movable furniture part, wherein the second fitting portion is pivotally connected to the first fitting portion; 
a limiting device for limiting an opening angle of a relative pivoting movement of the first and second fitting portion; and 
a first lever and a second lever, wherein the first fitting portion and the second fitting portion are pivotally connected to one another by the first and second levers, 
wherein the limiting device includes 

an actuating element movably mounted on the first lever, the actuating element being coupled to the abutment and configured to adjust a position of the abutment by a manual or tool-assisted actuation of the actuating element to thereby adjust the opening angle, 
wherein the second lever includes a U-shaped profiled portion when viewed along a length direction of the second lever, the U-shaped profiled portion having two limbs, and the abutment is configured to be supported on at least one of the limbs of the U-shaped profiled portion, 
wherein the abutment is configured to be supported on a narrowest side of the at least one of the limbs, wherein the narrowest side defines a thickness of a material which forms the second lever; and
wherein the furniture fitting includes at least seven hinge axes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 26 have been amended to require an abutment configured to be supported on the second lever so as to limit the opening angle, and an actuating element movably mounted on the first lever, the actuating element being coupled to the abutment and configured to adjust a position of the abutment by a manual or tool-assisted actuation of the actuating element to thereby adjust the opening angle, and wherein the abutment is configured to be supported on a narrowest side of the at least one of the limbs, wherein the narrowest side defines a thickness of a material which forms the second lever. These limitations, in combination with all the other limitations of the respective independent claims, defines over the prior art of record. Newly added independent claim 24 is substantially the same as previous dependent claim 12 and its intervening claims, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey O'Brien/Primary Examiner, Art Unit 3677